DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims, Abstract, and Specification and Substitute Drawings filed April 27, 2021 are received and entered.
2.	Claims 1 – 3 are amended.  Claims 5 – 8 are newly added.  Claims 1 – 8 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendments
4.	The objection the Abstract is WITHDRAWN in view of the Amendment.
5.	The objections to FIGS. 1 – 3 are WITHDRAWN in view of the Amendment.
6.	The objection to the drawings for failing to illustrate the “analogue-to-digital converter” recited in claim 3 is MAINTAINED because they drawings do not illustrate this feature and Applicant has not responded to this objection.
7.	The rejections under 35 USC 112(b) of claims 1 – 2 for reciting “akin to”, claim 2 for reciting “the change”, and claim 4 for reciting “making it possible” are WITHDRAWN in view of the Amendment.
8.	On pages 12 – 13 of the Response, Applicant argued that the “electronic means for extracting”, as recited in claim 1, corresponds to sufficient structure as identified in paragraphs [0040] – [0045] of Applicant’s published specification.
Applicant’s arguments have been fully considered and are persuasive and therefore this interpretation has been withdrawn.  The “electronic means for extracting” 
Based on Applicant’s arguments, it appears that the “measurement means” and the “electronic means for extracting” are basically the same structural elements illustrated in FIG. 10.
The rejections under 35 USC 112(a) and (b) with regard to the “electronic means for extraction” are accordingly WITHDRAWN.
9.	On pages 12 – 13 of the Response, Applicant argued that the “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering”, as recited in claims 1, 3, and 4.
The Office finds Applicant's arguments unpersuasive for least the following reasons.  For each of these “means”, Applicant pointed to specific paragraphs in the published specification.  However, there is no structure disclosed for any of these “means” in the cited paragraphs.  Instead, all that Applicant’s publication recites is the particular function, as recited in the claims.  There is no disclosed structure for any of these “means” recitations and therefore they are improper means plus function recitations.
The rejections under 35 USC 112(a) and (b) with regard to the “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” are accordingly MAINTAINED.


Drawings
10.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analogue-to-digital converter” recited in claims 3 and 7, the “”means for electronically filtering” recited in claim 4, and the “electronic filter” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - 35 USC § 112(f)
11.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	Regarding claims 1, 3, and 4, the limitations “electronic means for measuring”, “electronic means for extracting”, “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of an “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” in claims 1, 3, and 4, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  These "means" are defined entirely by their function and have no structural support.  Accordingly, the “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” recitations in claims 1, 3, and 4 are improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
Regarding the recitation of “electronic means for measuring” and “electronic means for extracting” in claim 1, these limitations invokes 112(f).  In order for prior art to read on the “electronic means for measuring” and the “electronic means for extracting”, 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
13.	Regarding claim 5, this claim includes the limitation of “a measurement device configured to measure” that does not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  With regard to the “measurement device”, the generic term “device” is utilized and there are no structural modifiers.  This “device” is defined entirely by its function by the recitation of claim 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the recitations of a “means for injecting", “electronic means for calculating”, and “means for determining” are not enabled because these recitations invoke 112(f) without any disclosed structure.  The failure to disclose specific structure corresponding to these “means” recitations renders these recitations as being non-enabled because the claims are so overly broad as to encompass subject matter that is beyond the enabled scope of Applicant’s disclosure.  Thus a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions.  See MPEP §2173, § 2185.
Regarding claims 3, the recitation of “calculating means” is not enabled because this recitation invokes 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claim 4, the recitation of “means for electronically filtering” is not enabled because this recitation invokes 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 4, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitations of “means for injecting", “electronic means for calculating”, and “means for determining” are indefinite.  While these recitation qualify as means plus function recitations under 35 USC 112(f), the “means for injecting", “electronic means for extracting”, “electronic means for calculating”, and “means for determining” are not sufficiently supported by corresponding structure in the specification as originally filed.  Therefore, the specification as originally filed fails to particularly point out and distinctly define what constitutes the “means for injecting", “electronic means for calculating”, and “means for determining” and therefore these “means” recitations are indefinite.  See MPEP §2173, § 2185.
Regarding claim 3, the recitation of “calculating means” is indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claim 4, the recitation of “means for electronically filtering” is indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 4, these claims are rejected based on their dependence from claim 1.

Examination Precluded
18.	Regarding claims 1 – 4, Examination in view of prior art is precluded.
The recitations of these claims are so indefinite, non-enabled, and the scope thereof so unascertainable that a reasonable search and application of prior art is not possible.
The rejections of each of these claims under 35 USC 112(a) for being non-enabled and 112(b) for being indefinite demonstrate that the scope of these claims is so undeterminable that examination on the merits is precluded.
Therefore, no prior art will be applied to claims 1 - 4 in this office action.
It is unclear whether Applicant can fix their specification and claims in a manner as to render these claims examinable.  Applicant’s specification appears incomplete or incorrectly translated that prevents a person of ordinary skill in the art from properly understanding Applicant’s purported invention.

Pertinent Prior Art
19.	The Examiner did a cursory search using the basic concept of Applicant’s claimed invention in order to be able to cite some related art for Applicant to consider when preparing their response.
Accordingly, the prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Hiromi (U.S. Pub. 2016/0161610), Yancey et al. (U.S. Pub. 2020/0363891), Duewer et al. (U.S. Pub. 2020/0272301), Das et al. (U.S. Pub. 2020/0271745), Maru et al. (U.S. Pub. 2019/0302923), Post (U.S. Pub. Hosur et al. (U.S. Pub. 2019/0187854), King-Smith et al. (U.S. Pub. 2010/0085325), and Tanaka et al. (U.S. Pub. 2017/0343386).

Allowable Subject Matter
20.	Claims 5 – 8 are allowed due to the prior art failing to disclose, teach, or render obvious the particular requirements of the “measurement device” in conjunction with the “hybrid function”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626